COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           MEMORANDUM ORDER OF ABATEMENT

Appellate case name:        Brandy Brenay Charles and Ronald Dwayne Whitfield
                            v. Texas Department of Family and Protective Services

Appellate case number:      01-18-00311-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

       This Court’s May 8, 2018 Memorandum Opinion and Judgment had granted the
pro se appellants Brandy Brenay Charles and Ronald Dwayne Whitfield’s voluntary
motion to dismiss this appeal because their notice of appeal was premature. On June 28,
2018, appellant Charles’s counsel has filed an unopposed motion to abate this appeal for
the re-appointment of him as counsel or, in the alternative, to extend his deadlines to file
motions for rehearing/en banc reconsideration. On July 2, 2018, appellant Whitfield filed
a pro se motion for the appointment of appellate counsel.


      Accordingly, the Court GRANTS appellant Charles’s motion to abate, and we
abate this appeal for the trial court to hold a hearing to determine, among other things,
whether good cause exists to permit counsel, Donald M. Crane, to be re-appointed as
counsel for Charles and, if so, to enter orders withdrawing counsel Juliane P. Crow and
appointing new counsel. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014).


        In addition, the Court construes Whitfield’s pro se motion as a motion to abate for
the appointment of counsel and GRANTS it, and we abate this appeal for the trial court
to determine whether to appoint the same or different appellate counsel for Whitfield,
after reviewing the permission order, specifically for this appeal and 01-18-00485-CV.
See TEX. FAM. CODE ANN. § 107.013(a)(1), (b) (West 2014). Any hearing shall be
conducted on or about July 10, 2018. The trial court clerk shall file a supplemental
clerk’s record containing the trial court’s orders within 10 days of the date of the
hearing. The trial court shall have a court reporter record the hearing and the reporter is
directed to file the record within 10 days of the date of the hearing.
        The Clerk of this Court is directed to forward the supplemental clerk’s record
filed in this Court on May 16, 2018, including the May 15, 2018 permission order, to the
district clerk within 3 days of the date of this Order.


       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and supplemental reporter’s record, if any, complying with
this Order are filed with this Court.


      It is so ORDERED.

Judge’s signature:   /s/ Laura C. Higley
                     Acting for the Panel

Panel consists of Justices Jennings, Keyes, and Higley.

Date: July 6, 2018